This opinion is subject to administrative correction before final disposition.




                                 Before
                  STEPHENS, BAKER, and DEERWESTER
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Christopher MARTINS
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                               No. 202200042

                           _________________________

                             Decided: 27 June 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 John P. Norman

   Sentence adjudged 7 December 2021 by a special court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment: re-
   duction to E-1, confinement for six months,1 forfeiture of $1,000 pay per
   month for six months, and a bad-conduct discharge.

                             For Appellant:
                   Commander Kyle C. Kneese, JAGC, USN




   1  The Appellant was credited with 53 days of pretrial confinement against Appel-
lant’s term of confinement.
                 United States v. Martins, NMCCA No. 202200042
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2